Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/30/2021 has been entered. Claims 7, 8, 15 and 16 are cancelled. Claims 1-6, 9-14 and 17-19 remain pending in the application.  
Allowable Subject Matter
Claims 1-6, 9-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 incorporated the allowable subject matter of claim 8 “the second heating system comprises a hot air heating system within the second blade segment, the coupling comprising disconnectable ducting that supplies hot air across the chord-wise joint into the second blade segment” indicated as allowable in the Non-Final Action dated 04/15/2021.
Claims 2-6, 9-10 and 19 are also allowed by virtue of their dependency on claim 1.
Claims 12-14 and 17-18 are also allowed by virtue of their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745